Citation Nr: 0401386	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-09 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO), which determined that no new 
and material evidence had been presented to reopen a claim of 
entitlement to service connection for a back disorder.


REMAND

Additional development is necessary in the current appeal.  
In June 2003, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  During 
that hearing the veteran testified that he had received 
medical treatment pertinent to his claim which was not part 
of the record.  He testified that prior to service he 
received treatment from the Falmouth Hospital emergency room 
after an automobile accident in 1967 or 1968; and after 
service he received treatment from Dr. Pritt who was located 
in Village Green.  He also testified that his main physician 
for most of his life had died.  An attempt should be made to 
obtain any available pertinent medical records cited by the 
veteran which are not of record.

Accordingly, this case is REMANDED for the following action:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
and request that he complete those forms 
for each treatment provider who treated 
him in connection with his cited pre-
service automobile accident, and who 
treated him since service for his back 
condition.  The RO should obtain and 
associate with the claims folder all 
indicated records including records 
associated with an automobile accident in 
1967 or 1968 and post-service records of 
the veteran's treatment for back disorder 
from any facility or source identified by 
the veteran and not of record.  This 
should specifically include any records 
of the veteran's pertinent treatment at 
Falmouth Hospital, presumably in 
Falmouth, Massachusetts, for treatment in 
1967 or 1968 in the emergency room.  Also 
the RO should attempt to locate and 
obtain pertinent records of treatment by 
Dr. Pritt.

2.  Thereafter, the RO should review the 
entire evidentiary record, particularly 
the evidence that has been made part of 
the veteran's claims file since the 
February 2003 statement of the case was 
issued.  The RO should then re-adjudicate 
the veteran's claim on the issue of 
whether new and material evidence has 
been submitted in order to reopen a claim 
for service connection for a back 
disorder.

3.  If, upon re-adjudication of this 
matter, the benefit sought on appeal 
remains denied, the veteran, should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




